UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6939



REGINALD LUCAS,

                                              Plaintiff - Appellant,

          versus


SHELLY BARNHILL; LARUE BAKER HALL,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-87)


Submitted:   October 18, 2004             Decided:   November 8, 2004


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Reginald Lucas appeals the district court’s order denying

relief on his Bivens complaint* under 28 U.S.C. § 1915(e)(2)(B)

(2000).   We have reviewed the record and find that this appeal is

frivolous.    Accordingly, we dismiss the appeal on the reasoning of

the district court.   See Lucas v. Barnhill, No. CA-04-87 (E.D.N.C.

Apr. 27, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             DISMISSED




     *
      Bivens v. Six Unknown Named       Agents   of   Fed.   Bureau   of
Narcotics, 403 U.S. 38 (1971).

                                - 2 -